Brewer, J.,
concurring: I desire to add a few words in reference to the questions in this case. I was not present at the argument, and therefore shall say nothing about the facts. I understand that counsel for defendant rested the action of the district court mainly on the opinion filed in the case of Conroy v. Perry, 28 Kas. 472. The claim which was made in that case, and to which the opinion was directed, was, that under no circumstances could the district court do anything other than enter judgment in accordance with the mandate of this court. That, it was said, is the end of the litigation. The record was entirely silent as to the showing made for further proceedings, and the only question was, whether under any circumstances further action might be had by the trial court. Nothing was said in the briefs or argument as to the showing necessary to justify such action, but the power was absolutely denied. It was held that the power existed. I see no reason to doubt the power, neither do I understand my associates as questioning its existence. In a certain sense the judgment in this court is an end of the litigation. So also it may be said that any judgment is an end of the litigation. It is a finality, and yet not absolutely final. Take a judgment in the district court: when it is once entered, there is said to be a final adjudication. Neither party can come into court and by simply-saying he has more or different testimony, have the judgment set aside and the matters in issue re-litigated. The reply to such an application would be, you are too late — the matter is at end. And yet every lawyer knows that such a judgment is not absolutely final, even in that court. By motion or petition, a re-investigation may be had within days or even months thereafter, and the statute provides within what time and upon what conditions such further inquiry may be had. (Civil Code, §§306 to 310; Sexton v. Lamb, 27 Kas. 432.)
*155Now I suppose that when a mandate goes back from this court directing the entry of a judgment, the judgment should be entered in conformity therewith. But even then, upon proper petition and showing, further proceedings may be had, the judgment opened'up, and the issues re-litigated. But this cannot be done upon the mere application of a party. That would make the judgment of the appellate less of a finality than that of a trial court. There must be a showing of new facts or newly-discovered testimony, such as would make an opening-up of the judgment and a reexamination justifiable; and such application must in the first instance be made to the district, and not to this court. While the language of the opinion in Conroy v. Berry, supra, may not be as guarded as it should be, this is all that was then in contemplation. There is one thing in that opinion, however, which I think should be corrected, in which correction my associates concur. It was then said that in the silence of the record, it would be presumed that a sufficient showing was made to the district court. That rule we think is wrong. The judgment of this court should be presumed the end of the litigation, and before any further action by the trial court other than entering the judgment in conformity to the mandate can be sustained, it should affirmatively appear in the record that a sufficient showing therefor was made.
Again, my impression when this question was first presented was, that the plaintiffs had not sought the proper remedy; that no mandamus would issue to compel obedience to a mandate; that if the mandate was wantonly disobeyed, an attachment as for contempt is the proper proceeding; and that if the action of the district court was predicated upon some showing made by either party, a proceeding in error is the only remedy. But the authorities cited in the opinion from the supreme court of the United States go to the effect that mandamus is the appropriate proceeding.
I believe this is all that I care to add to what is said by the court in the opinion of the Chief Justice.